[NOT FOR PUBLICATION — NOT TO BE CITED AS PRECEDENT]


          United States Court of Appeals
                      For the First Circuit

No. 01-1412

                     UNITED STATES OF AMERICA,

                             Appellee,

                                v.

                        TIMOTHY A. HESKETH,

                       Defendant, Appellant.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF MAINE

              [Hon. Gene Carter, U.S. District Judge]


                              Before

                       Selya, Circuit Judge,

                   Stahl, Senior Circuit Judge,

                and Doumar,* Senior District Judge.


     John E. Geary for appellant.
     F. Mark Terison, Senior Litigation Counsel, with whom Paula
D. Silsby, United States Attorney, was on brief, for appellee.




                         October 23, 2001
_______________
*Of the Eastern District of Virginia, sitting by designation.
            Per Curiam.    This appeal was argued on September 14,

2001, in conjunction with several other appeals raising the same

principal question:       does an undifferentiated conviction under

Maine's general-purpose assault statute, Me. Rev. Stat. Ann.

tit. 17-A, § 207, constitute a conviction for a misdemeanor

crime of domestic violence within the purview of 18 U.S.C. §

922(g)(9)?    We answered that question affirmatively in United

States v. Nason, ___ F.3d ___ (1st Cir. 2001) [No. 01-1440].

Nason is fully dispositive here.        Since, the district court did

not err in refusing to allow the defendant to withdraw his

guilty plea, the conviction and sentence are



Affirmed.




                                  -3-